Exhibit 10.22

PURCHASE AND CONTRIBUTION AGREEMENT

among

TRINITY RAIL LEASING TRUST II,

TRINITY INDUSTRIES LEASING COMPANY

and

TRINITY RAIL LEASING V L.P.

Dated as of May 24, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1 General

     1   

SECTION 1.2 Specific Terms

     2   

ARTICLE II CONVEYANCE OF THE RAILCARS AND LEASES

     4   

SECTION 2.1 Conveyance of the Railcars and Leases

     4   

ARTICLE III CONDITIONS OF CONVEYANCE

     7   

SECTION 3.1 Conditions Precedent to Conveyance

     7   

SECTION 3.2 Conditions Precedent to All Conveyances

     8   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     8   

SECTION 4.1 Representations and Warranties of TRLT-II Seller—General

     8   

SECTION 4.2 Representations and Warranties of TILC Seller—General

     10   

SECTION 4.3 Representations and Warranties of Seller—Assets

     12   

SECTION 4.4 Representations and Warranties of the Purchaser

     14   

SECTION 4.5 Indemnification

     16   

SECTION 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers

     17    ARTICLE V COVENANTS OF SELLER      18   

SECTION 5.1 Protection of Title of the Purchaser

     18   

SECTION 5.2 Other Liens or Interests

     19    ARTICLE VI MISCELLANEOUS      19   

SECTION 6.1 Amendment

     19   

SECTION 6.2 Notices

     19   

SECTION 6.3 Merger and Integration

     20   

SECTION 6.4 Severability of Provisions

     20   

SECTION 6.5 Governing Law

     20   

SECTION 6.6 Counterparts

     20   

SECTION 6.7 Binding Effect; Assignability

     20   

SECTION 6.8 Third Party Beneficiaries

     21   

SECTION 6.9 Term

     21   

 

i



--------------------------------------------------------------------------------

 

EXHIBIT A    FORM OF BILL OF SALE    Exh.
A EXHIBIT B    FORM OF ASSIGNMENT AND ASSUMPTION    Exh.
B EXHIBIT C    DELIVERY SCHEDULE ON THE INITIAL CLOSING DATE    Exh.
C

 

ii



--------------------------------------------------------------------------------

Execution Copy

PURCHASE AND CONTRIBUTION AGREEMENT

THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of May 24, 2006 (this
“Agreement”) by and among Trinity Rail Leasing Trust II, a Delaware statutory
trust, (“TRLT-II” or the “TRLT-II Seller”), Trinity Industries Leasing Company,
a Delaware corporation (“TILC” or the “TILC Seller”; TRLT-II and TILC are
sometimes hereinafter collectively referred to as “Sellers” or individually as a
“Seller”) and Trinity Rail Leasing V L.P., a Texas limited partnership
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, the Purchaser has agreed to purchase from TRLT-II from time to time,
and TRLT-II has agreed to Sell (as hereinafter defined) to the Purchaser from
time to time, certain of its Railcars, Leases thereof and Related Assets (each
as hereinafter defined) related thereto on the terms set forth herein.

WHEREAS, during the period prior to their sale hereunder, TILC has acted as
manager and servicing agent for TRLT-II, pursuant to the TRLT-II Management
Agreement (as hereinafter defined), with respect to the Railcars, Leases thereof
and Related Assets that TRLT-II may Sell from time to time hereunder (TILC in
such capacity, the “TRLT-II Manager”).

WHEREAS, TILC may also wish from time to time, in its individual capacity, to
Sell/Contribute (as hereinafter defined) certain of its Railcars, Leases thereof
and Related Assets and the Purchaser may wish to purchase from and accept such
contribution to the capital of the Purchaser on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and each Seller,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms. References herein to Persons include their successors and assigns
permitted hereunder or under the Indenture. The terms “include” or “including”
mean “include without limitation” or “including without limitation”. The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any



--------------------------------------------------------------------------------

particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein but not defined herein shall have the respective meanings assigned to
such terms in the Master Indenture (as defined in Section 1.2 below).

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“After-Tax Basis” means, with respect to any payment due to any Person, the
amount of such payment supplemented by a further payment or payments so that the
sum of all such payments, after reduction for all Taxes payable by such Person
by reason of the receipt or accrual of such payments, shall be equal to the
payment due to such Person.

“Appraised Value” means the appraised value of a Railcar as set forth in the
Appraisal thereof.

“Assignment and Assumption” means an Assignment and Assumption executed by the
applicable Seller, with countersignature block set forth thereon for execution
by the Purchaser, substantially in the form of Exhibit B attached hereto.

“Bill of Sale” means a Bill of Sale executed by the applicable Seller
substantially in the form of Exhibit A attached hereto.

“Contribution” has the meaning set forth in Section 2.1(a).

“Convey” means to Sell and/or Sell/Contribute Railcars, Leases and Related
Assets hereunder.

“Conveyance” means, collectively, a Sale and/or Sale/Contribution of Railcars,
Leases and Related Assets by a Seller to the Purchaser.

“Delivery Date” has the meaning assigned such term in the Master Indenture.

“Delivery Schedule” means a schedule, substantially in the form of the initial
schedule delivered on the Initial Closing Date and attached as Exhibit C hereto,
in each case duly executed and delivered by a Seller to the Purchaser on a
Delivery Date, which shall identify the Railcars to be Conveyed on such Delivery
Date and identify each Lease relating to any such Railcar, and shall further
identify among such Leases, those that are subject to a purchase option or a
renewal or extension option.

“Excluded Amounts” has the meaning set forth in Section 4.5(a).

“Indenture” means the Master Indenture, as supplemented by the Series 2006-1
Supplement thereto and as supplemented by any subsequent Series Supplements
thereto that may be entered into from time to time between the Issuer and the
Indenture Trustee.

 

2



--------------------------------------------------------------------------------

“Indenture Trustee” means Wilmington Trust Company, as trustee under the
Indenture.

“Lease” means a lease, car contract or other agreement granting permission for
the use of any Railcar, constituting an operating lease of such Railcar.

“Management Agreement” means that certain Operating, Maintenance, Servicing and
Remarketing Agreement dated as of the date hereof between Purchaser and TILC, as
manager thereunder, relating to the Railcars, Leases and Related Assets that are
Conveyed from time to time hereunder.

“Master Indenture” means that certain Master Indenture dated as of the date
hereof between Purchaser and Indenture Trustee, including all schedules, all
exhibits and the annex thereto.

“Purchase Price” means, with respect to any Railcars, Leases and Related Assets
conveyed to Purchaser from time to time pursuant hereto, an amount equal to the
aggregate Appraised Value of the Railcars so Conveyed, as set forth in the
related Appraisal.

“Purchaser” has the meaning specified in the Preamble.

“Railcars” has the meaning assigned to such term in the Master Indenture.

“Related Assets” means, with respect to any Railcar or Lease that is Conveyed
hereunder on any Delivery Date, all of the applicable Seller’s right, title and
interest in and to the following (as applicable):

(a) with respect to such Railcar, (i) all licenses, manufacturer’s warranties
and other warranties, Supporting Obligations, Payment Intangibles, Chattel
Paper, General Intangibles and all other rights and obligations related to such
Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and any
payments in respect of such credits accruing on or after the applicable Delivery
Date, (iii) all tort claims or any other claims of any kind or nature related to
such Railcar and any payments in respect of such claims, (iv) all Marks
attaching to such Railcar (including as evidenced by any SUBI Certificate issued
by the Marks Company) and (v) all other payments owing by any Person (including
any railroads or similar entities) in respect of or attributable to such Railcar
or the use, loss, damage, casualty, condemnation of such Railcar or the Marks
associated therewith, in each case whether arising by contract, operation of
law, course of dealing, industry practice or otherwise; and

(b) with respect to such Lease, all Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to any such Lease, including, without limitation, (i) all rights, powers,
privileges, options and other benefits of the applicable Seller to receive
moneys and other property due and to become due under or pursuant to such Lease,
including, without limitation, all rights, powers, privileges, options and other
benefits to receive and collect rental payments, income, revenues, profits and
other amounts, payments, tenders or security (including any cash collateral)
from any other party thereto, (ii) all rights, powers, privileges, options and
other benefits of the applicable Seller to receive proceeds of any casualty
insurance, condemnation award, indemnity, warranty or

 

3



--------------------------------------------------------------------------------

guaranty with respect to such Lease, (iii) all claims for damages arising out of
or for breach of or default under such Lease and (iv) the rights, powers,
privileges, options and other benefits of the applicable Seller to perform under
such Lease, to compel performance and otherwise exercise all remedies thereunder
and to terminate any such Lease.

“Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.

“Sell/Contribute” and “Sale/Contribution” have the meanings specified in
Section 2.1(a).

“Series Supplement” has the meaning assigned to such term in the Master
Indenture.

“Series Supplement Closing Date” means the date of issuance of a Series of
Equipment Notes pursuant to a Series Supplement after the Initial Closing Date.

“STB” means the Surface Transportation Board of the United States Department of
Transportation or any successor thereto.

“TRLT-II Manager” means TILC, acting in its capacity as “Manager” for TRLT-II
under the TRLT-II Management Agreement.

“TRLT-II Management Agreement” means that certain Operating, Maintenance,
Servicing and Remarketing Agreement dated as of the date hereof between TRLT-II
and TILC, as manager thereunder, relating to the Railcars, Leases and Related
Assets that are Conveyed from time to time hereunder by TRLT-II Seller.

ARTICLE II

CONVEYANCE OF THE RAILCARS AND LEASES

SECTION 2.1 Conveyance of the Railcars and Leases.

(a) Subject to the terms and conditions of this Agreement, on and after the date
of this Agreement,

(i) TRLT-II Seller hereby agrees to Sell to the Purchaser, without recourse
(except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption), all right, title and interest of TRLT-II
Seller in and to certain Railcars and Leases (and Related Assets) held by
TRLT-II Seller as identified from time to time on a Delivery Schedule delivered
by TRLT-II Seller in accordance with this Agreement, and

 

4



--------------------------------------------------------------------------------

(ii) TILC Seller hereby agrees to Sell to the Purchaser, without recourse
(except to the extent specifically provided herein or in the applicable Bill of
Sale and Assignment and Assumption), all right, title and interest of TILC
Seller in and to certain Railcars and Leases (and Related Assets) held by TILC
Seller as identified from time to time on a Delivery Schedule delivered by TILC
Seller in accordance with this Agreement, provided , that to the extent that the
portion of the Purchase Price for such sale paid by the Purchaser to TILC Seller
in cash is less than the total dollar amount of the Purchase Price, the balance
shall be deemed to have been contributed (a “Contribution”) by TILC Seller as
capital (through the Purchaser’s sole general partner and sole limited partner,
which are each 100% directly owned by TILC Seller) to the Purchaser (such
transaction in the aggregate, a “Sale/Contribution”),

(b) and the Purchaser in each case hereby agrees to purchase, acquire, accept
and assume (including by an assumption of the obligations of the “lessor” under
such Leases), all right, title and interest of each such Seller in and to such
Railcars, Leases and Related Assets. Each Seller hereby acknowledges that each
Conveyance by it to the Purchaser hereunder is absolute and irrevocable, without
reservation or retention of any interest whatsoever by such Seller.

(c) The Sales of Railcars, Leases and Related Assets by TRLT-II Seller to the
Purchaser and the Sales or Sales/Contributions (as the case may be) of Railcars,
Leases and Related Assets by TILC Seller to the Purchaser pursuant to this
Agreement are intended to be absolute assignments (free and clear of any
Encumbrances) of all of the applicable Seller’s right, title and interest in, to
and under such Railcars, Leases and Related Assets for all purposes and, except
to the extent specifically provided herein or in the applicable Bill of Sale and
Assignment and Assumption, without recourse.

(d) It is the intention of each Seller and the Purchaser (i) that all
Conveyances of Railcars, Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the applicable Seller to the Purchaser, that are
absolute and irrevocable and that provide the Purchaser with the full benefits
of ownership of the assets so Conveyed and (ii) that the Railcars, Leases and
Related Assets that are Conveyed to the Purchaser pursuant to this Agreement
shall not be part of the applicable Seller’s estate in the event of the filing
of a bankruptcy petition by or against such Seller under any bankruptcy or
similar law. Neither any Seller nor the Purchaser intends that (x) the
transactions contemplated hereunder be, or for any purpose be characterized as,
loans from the Purchaser to the applicable Seller or (y) any Conveyance of
Railcars, Leases and/or Related Assets by any Seller to the Purchaser be deemed
a grant of a security interest in the assets so Conveyed by such Seller to the
Purchaser to secure a debt or other obligation of such Seller (except in the
limited circumstance contemplated in subsection (d) immediately below).

(e) In the event that any Conveyances pursuant to this Agreement are deemed to
be a secured financing (or are otherwise determined not to be absolute
assignments of all of the applicable Seller’s right, title and interest in, to
and under the Railcars, Leases and Related Assets so Conveyed, or purportedly so
Conveyed hereunder), then (i) the applicable Seller shall be deemed hereunder to
have granted to the Purchaser, and such Seller does hereby grant to the
Purchaser, a security interest in all of such Seller’s right, title and interest
in, to and under such

 

5



--------------------------------------------------------------------------------

Railcars, Leases and Related Assets so Conveyed or purported to be Conveyed,
securing the purported repayment obligation presumably deemed to exist in
respect of such deemed secured financing, and (ii) this Agreement shall
constitute a security agreement under applicable law.

(f) The TRLT-II Seller shall on the Initial Closing Date, and either or both the
TRLT-II Seller and/or the TILC Seller shall, as the case may be, on any
Series Supplement Closing Date or other Delivery Date, deliver to the Purchaser
a Delivery Schedule identifying the Railcars and Leases to be Conveyed by such
Seller to the Purchaser on such date.

(g) The price paid for Railcars, Leases and Related Assets which are Conveyed
hereunder shall be the Purchase Price with respect thereto. Such Purchase Price
shall be paid

(i) in the case of TRLT-II Seller, by means of the Purchaser’s immediate cash
payment in the full amount of the Purchase Price to TRLT-II Seller by wire
transfer on the Initial Closing Date (or any later Series Supplement Closing
Date or other Delivery Date, as applicable) in respect of which TRLT-II Seller
has delivered a Delivery Schedule, and

(ii) in the case of TILC Seller, by means of the Purchaser’s immediate cash
payment of the portion of the Purchase Price that the Purchaser has available to
it for such purpose (including from net proceeds derived from its issuance of a
Series of Equipment Notes on such Delivery Date, or from Disposition Proceeds
held in the Mandatory Replacement Account or the Optional Reinvestment Account),
to TILC Seller by wire transfer on the applicable Deliver Date in respect of
which TILC Seller has delivered a Delivery Schedule, with the Contributed
remainder of such Purchase Price to be reflected by means of proper accounting
entries being entered upon the accounts and records of TILC Seller and
Purchaser,

with such wire transfers in each case to be made to an account designated by the
applicable Seller to the Purchaser on or before the applicable Delivery Date.

(h) On and after each Delivery Date and related Purchase Price payment as
aforesaid, the Purchaser shall own the Railcars, Leases and Related Assets
Conveyed to the Purchaser on such date, and the applicable Seller shall not take
any action inconsistent with such ownership and shall not claim any ownership
interest in such assets.

(i) Until the occurrence of a Manager Termination Event and the replacement of
TILC as Manager pursuant to the terms of the Management Agreement, TILC, as
Manager, shall conduct the administration, management and collection of the
Railcars, Leases and Related Assets Conveyed to Purchaser pursuant hereto and
shall take, or cause to be taken, all such actions as may be necessary or
advisable to administer, manage and collect such Conveyed Railcars, Leases and
Related Assets, from time to time, all in accordance with the terms of the
Management Agreement.

(j) On each Delivery Date, the applicable Seller shall deliver or cause to be
delivered to the Purchaser (or to an assignee thereof, as directed by the
Purchaser) each item required on such date to be delivered by such Seller and
any chattel paper (as defined in the UCC) representing or evidencing, the Leases
being Conveyed on such Delivery Date.

 

6



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF CONVEYANCE

SECTION 3.1 Conditions Precedent to Conveyance. Each Conveyance hereunder is
subject to the condition precedent that the Purchaser shall have received, and
the Indenture Trustee and each Series Enhancer shall have received copies of,
all of the following on or before the applicable Delivery Date, in form and
substance satisfactory to the Purchaser and the Requisite Majority:

(i) a Delivery Schedule executed by the applicable Seller and setting forth the
Railcars and Leases to be Conveyed on the applicable Delivery Date pursuant to
this Agreement;

(ii) a related Bill of Sale;

(iii) a related Assignment and Assumption;

(iv) an Appraisal of the Railcars to be conveyed, with such Appraisal dated no
earlier than 30 days prior to the applicable Delivery Date;

(v) copies of proper UCC financing statements, STB or Registrar General of
Canada filings, accurately describing the Conveyed Railcars and Leases and
naming the applicable Seller as the “Debtor/Seller” and Purchaser as “Secured
Party/Purchaser”, or applicable filings with the STB or with the Registrar
General of Canada, other similar instruments or documents, all in such manner
and in such places as may be required by law or as may be necessary or, in the
opinion of the Purchaser or the Indenture Trustee (acting at the direction of
the Requisite Majority), desirable to perfect the Purchaser’s interest in all
Conveyed Railcars and Leases and Related Assets;

(vi) copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing of record
against the Conveyed Railcars and Leases and Related Assets;

(vii) a confirmation or written advice to similar effect from counsel to the
Purchaser, addressed to the Indenture Trustee and each Series Enhancer,
reasonably acceptable to the Indenture Trustee and each Series Enhancer that the
conveyance constitutes a true sale and that Purchaser would not be consolidated
in connection with a bankruptcy of the Seller; and

 

7



--------------------------------------------------------------------------------

(viii) in the case of a Delivery Date occurring in connection with the Initial
Closing Date or a Series Supplement Closing Date, such deliveries, and the
satisfaction of such other conditions, as are set forth in the related
Series Supplement with respect to the issuance of the related Series of
Equipment Notes of the Purchaser or otherwise required for the issuance of such
Equipment Notes.

SECTION 3.2 Conditions Precedent to All Conveyances. The Conveyances to take
place on any Delivery Date hereunder shall be subject to the further conditions
precedent that:

(a) The following statements shall be true:

(i) the representations and warranties of each applicable Seller contained in
Article IV shall be true and correct on and as of such Delivery Date, both
before and after giving effect to the Conveyance to take place on such Delivery
Date and to the application of proceeds therefrom, as though made on and as of
such date; and

(ii) such Seller shall be in compliance with all of its covenants and other
agreements set forth in this Agreement and the other Operative Agreements to
which it is a party.

(b) Purchaser shall have received a Delivery Schedule, dated the date of the
applicable Delivery Date, executed by the applicable Seller, listing the
Railcars and Leases being Conveyed on such date.

(c) The applicable Seller shall have taken such other action, including delivery
of approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser or the Indenture Trustee (acting at the direction of the Requisite
Majority) or any Series Enhancer may reasonably request.

(d) The applicable Seller shall have taken all steps necessary under all
applicable law in order to Convey to the Purchaser the Railcars described on the
applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, Leases and Related Assets from the applicable Seller to the
Purchaser pursuant to the terms hereof, the Purchaser will have acquired on such
date good and marketable title to and a valid and perfected ownership interest
in the Conveyed Railcars, Leases and Related Assets, free and clear of any
Encumbrance (other than Permitted Encumbrances).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of TRLT-II Seller—General. TRLT-II
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Series Enhancer, each Noteholder and each
other Secured Party, on which the Purchaser relies in acquiring the Railcars,
Leases and Related Assets Conveyed by it hereunder. Such representations are
made as of the Initial Closing Date, as of each other Delivery Date and at such
other times specified below.

 

8



--------------------------------------------------------------------------------

(a) TRLT-II is a statutory trust duly organized, validly existing, and in good
standing under the laws of the State of Delaware, is duly licensed or qualified
and in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its ability to carry on its business as
now conducted or to execute, deliver and perform its obligations under the
TRLT-II Agreements, has the power and authority to carry on its business as now
conducted, and has the requisite power and authority to execute, deliver and
perform its obligations under the TRLT-II Agreements.

(b) The TRLT-II Agreements have been duly authorized by all necessary entity
action, executed and delivered by TRLT-II, and (assuming the due authorization,
execution and delivery by each other party thereto) constitute the legal, valid
and binding obligations of TRLT-II, enforceable against TRLT-II in accordance
with their respective terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity.

(c) The execution, delivery and performance by TRLT-II of each TRLT-II Agreement
and compliance by TRLT-II with all of the provisions thereof do not and will not
contravene (i) any law or regulation, or any order of any court or governmental
authority or agency applicable to or binding on TRLT-II or any of its
properties, or (ii) the provisions of, or constitute a default by TRLT-II under,
its certificate of trust or trust agreement or (iii) any indenture, mortgage,
contract or other agreement or instrument to which TRLT-II is a party or by
which TRLT-II or any of its properties may be bound or affected.

(d) There are no proceedings pending or, to the knowledge of TRLT-II, threatened
against TRLT-II in any court or before any governmental authority or arbitration
board or tribunal.

(e) TRLT-II is not (x) in violation of any term of any charter instrument or
operating agreement or (y) in violation or breach of on in default under any
other agreement or instrument to which it is a party or by which it may be bound
except, in the case of clause (y), where such violation would not reasonably be
expected to materially adversely affect TRLT-II’s ability to perform its
obligations under the TRLT-II Agreements or materially adversely affect its
financial condition or business. TRLT-II is in compliance with all laws,
ordinances, governmental rules and regulations to which it is subject, the
failure to comply with which would have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TRLT-II to perform its obligations under the TRLT-II Agreements, and has
obtained all licenses, permits, franchises and other governmental authorizations
material to the conduct of its business.

(f) No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TRLT-II or any governmental authority on the part of TRLT-II is
required (x) in connection with the execution and delivery by TRLT-II of the
TRLT-II Agreements, or (y) to be obtained in order for TRLT-II to perform its
obligations thereunder in accordance with the terms thereof, other than in the
case of clause (y) those which are routine in nature and are not normally
applied for prior to the time they are required, and which TRLT-II has no reason
to believe will not be timely obtained.

 

9



--------------------------------------------------------------------------------

(g) The location of TRLT-II (within the meaning of Article 9 of the UCC) is in
the State of Delaware. TRLT-II has not been known by any name other than Trinity
Rail Leasing Trust II, and is not known by any trade names.

(h) TRLT-II is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement; after giving effect to each
Conveyance contemplated by this Agreement, TRLT-II will have an adequate amount
of capital to conduct its business in the foreseeable future; and TRLT-II does
not intend to incur, nor believe that it has incurred, debts beyond its ability
to pay as they mature.

(i) TRLT-II will treat the transactions effected by this Agreement as sales of
assets to the Purchaser in accordance with GAAP. TRLT-II’s financial records
shall reflect that the Railcars and Leases Conveyed hereunder have been Conveyed
to the Purchaser, are no longer owned by TRLT-II and are not intended to be
available to the creditors of TRLT-II.

SECTION 4.2 Representations and Warranties of TILC Seller—General. TILC Seller
makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Series Enhancer, each Noteholder and each
other Secured Party, on which the Purchaser relies in acquiring the Railcars,
Leases and Related Assets Conveyed by it hereunder. Such representations are
made as of the Initial Closing Date, as of each other Delivery Date and at such
other times specified below.

(a) TILC is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, is duly licensed or qualified and in
good standing in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on its ability to carry
on its business as now conducted or as contemplated to be conducted or to
execute, deliver and perform its obligations under the TILC Agreements, has the
power and authority to carry on its business as now conducted and as
contemplated to be conducted, and has the requisite power and authority to
execute, deliver and perform its obligations under the TILC Agreements.

(b) The TILC Agreements have been duly authorized by all necessary corporate
action, executed and delivered by TILC, and (assuming the due authorization,
execution and delivery by each other party thereto) constitute the legal, valid
and binding obligations of TILC, enforceable against TILC in accordance with
their respective terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general principles of equity.

(c) The execution, delivery and performance by TILC of each TILC Agreement and
compliance by TILC with all of the provisions thereof do not and will not
contravene or, in the case of clause (iii), constitute (alone or with notice, or
lapse of time or both) a default under or result in any breach of, or result in
the creation or imposition of any Encumbrance upon any property of TILC pursuant
to, (i) any law or regulation, or any order,

 

10



--------------------------------------------------------------------------------

judgment, decree, determination or award of any court or governmental authority
or agency applicable to or binding on TILC or any of its properties, or (ii) the
provisions of its certificate of incorporation or bylaws or (iii) any indenture,
mortgage, contract or other agreement or instrument to which TILC is a party or
by which TILC or any of its properties may be bound or affected except, with
respect to clause (iii), where such contravention, default or breach would not
reasonably be expected to materially adversely affect TILC’s ability to perform
its obligations under the TILC Agreements or materially adversely affect its
financial condition or business;

(d) There are no proceedings pending or, to the knowledge of TILC, threatened
against TILC in any court or before any governmental authority or arbitration
board or tribunal that, if adversely determined, would reasonably be expected to
materially adversely affect TILC’s ability to perform its obligations under the
TILC Agreements or materially adversely affect its financial condition or
business.

(e) TILC is not (x) in violation of any term of any charter instrument or bylaw
or (y) in violation or breach of or in default under any other agreement or
instrument to which it is a party or by which it or any of its property may be
bound except in the case of clause (y) where such violation, breach or default
would not reasonably be expected to materially adversely affect TILC’s ability
to perform its obligations under the TILC Agreements or materially adversely
affect its financial condition or business. TILC is in compliance with all laws,
ordinances, governmental rules, regulations, orders, judgments, decrees,
determinations and awards to which it is subject, the failure to comply with
which would reasonably be expected to have a material and adverse effect on its
operations or condition, financial or otherwise, or would impair the ability of
TILC to perform its obligations under the TILC Agreements, and has obtained all
required licenses, permits, franchises and other governmental authorizations
material to the conduct of its business.

(f) No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of the TILC Agreements, or is required to be obtained in order for TILC to
perform its obligations thereunder in accordance with the terms thereof, other
than (i) as may be required under existing laws, ordinances, governmental rules
and regulations to be obtained, given, accomplished or renewed at any time after
the Initial Closing Date or other applicable Delivery Date in connection with
the performance of its obligations under the TILC Agreements and which are
routine in nature and are not normally applied for prior to the time they are
required, and which TILC has no reason to believe will not be timely obtained,
and (ii) as may have been previously obtained in accordance with clause
(i) immediately above.

(g) The location of TILC (within the meaning of Article 9 of the UCC) is in the
State of Delaware. TILC has not been known by any name other than Trinity
Industries Leasing Company, and is not known by any trade names.

(h) TILC is solvent and will not become insolvent after giving effect to any
Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.

 

11



--------------------------------------------------------------------------------

(i) TILC will treat the transactions effected by this Agreement as sales of
assets to, and/or contributions of assets to the capital of, the Purchaser in
accordance with GAAP. TILC’s financial records shall reflect that the Railcars
and Leases Conveyed hereunder have been Conveyed to the Purchaser, are no longer
owned by TILC and are not intended to be available to the creditors of TILC.

SECTION 4.3 Representations and Warranties of Seller—Assets. The following
representations and warranties are made (i) with respect to each Delivery Date
on which TRLT-II is to Convey assets to the Purchaser, by TILC, in its capacity
as TLRT-II Manager, with respect to each representation expressed as a
representation of TLRT-II as “Seller”, and (ii) with respect to each Delivery
Date on which TILC is to Convey assets to the Purchaser, by TILC for its own
account, and in each case are made for the benefit of the Purchaser, the
Indenture Trustee, each Series Enhancer, each Noteholder and each other Secured
Party as of the date of any Delivery Schedule delivered by the applicable Seller
to the Purchaser and solely with respect to the Railcars and Leases that are
referred to in such Delivery Schedule and the Related Assets in respect of such
Railcars and Leases.

(a) To the best knowledge of Seller, no casualty event or other event that may
constitute a Total Loss or makes repair of the applicable Railcar uneconomic or
renders such Railcar unfit for commercial use or constitutes theft or
disappearance of the applicable Railcar has occurred with respect to a Railcar
being Conveyed.

(b) (i) The Seller has, and the Bill of Sale to be delivered on the Delivery
Date shall convey to the Purchaser, all legal and beneficial title to the
Railcars (and Related Assets in respect of such Railcars) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such conveyance constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of the
Seller in, to an under the Railcars (and Related Assets in respect of such
Railcars) being Conveyed and will not be void or voidable under any applicable
law; (ii) the Seller has, and the Assignment and Assumption to be delivered on
the Delivery Date shall assign to the Purchaser, all legal and beneficial title
to the Leases (and Related Assets in respect of such Leases) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such assignment constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of the
Seller in, to an under the Leases (and Related Assets in respect of such Leases)
being Conveyed and will not be void or voidable under any applicable law;
(iii) the Railcars being Conveyed on a Delivery Date are subject to Leases to
the extent required under the Master Indenture in respect of such Conveyance,
and (iv) all Leases relating to such Railcars are on rental and other terms that
are no different, taken as a whole, from those for similar Railcars in the rest
of the TILC Fleet.

 

12



--------------------------------------------------------------------------------

(c) All sales, use or transfer taxes, if any, due and payable upon the
Conveyance of the Railcars, Leases and Related Assets being Conveyed on the
applicable Delivery Date will have been paid or such transactions will then be
exempt from any such taxes and the Seller (or TRLT-II Manager, in the case of
TRLT-II Seller) will cause any required forms or reports in connection with such
taxes to be filed in accordance with applicable laws and regulations.

(d) The Railcars being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by TILC under the Management Agreement, to the
equipment in the TILC Fleet.

(e) In selecting the Railcars to be sold to the Purchaser, the Seller has not
discriminated against the Purchaser in a negative fashion when such Railcars are
compared with the other railcars in the TILC Fleet.

(f) The Seller is not in default of its obligations as “lessor” (or other
comparable capacity) under any Lease, and, to the best of the Seller’s
knowledge, there are (i) no defaults existing as of the date of Conveyance by
any Lessee under any Lease, except such defaults that are not payment defaults
(except to a de minimus extent (but giving effect to any applicable grace
periods)) and are not material defaults under the applicable Lease, and (ii) no
claims or liabilities arising as a result of the operation or use of any Railcar
prior to the date hereof, as to which the Purchaser would be or become liable,
except for ongoing maintenance and other obligations of the “lessor” provided
for under full-service Leases, which obligations are required to be performed by
the Manager pursuant to the Management Agreement.

(g) None of the Railcars being Conveyed are subject to a purchase option under
the terms of the related Lease except as described in the related Delivery
Schedule, and each such purchase option is a Permitted Purchase Option.

(h) [Reserved].

(i) All written information provided by the Seller or any Affiliate of the
Seller to the Appraiser with respect to the Railcars and Leases being Conveyed
is true and correct in all material respects. All written information provided
by the Seller or any Affiliate of the Seller to Deloitte & Touche LLP with
respect to the Leases is true and correct in all material respects and
accurately reflects the terms of the Leases. To the extent the written
information referred to in this clause (i) was provided to the Appraiser and
Deloitte & Touche LLP, in each case for their use in connection with their
services rendered in connection with Conveyances contemplated hereby, such
entities have been provided with the same written information (or relevant
portions thereof).

(j) None of the Leases contain any renewal or extension options except for such
options that are described in the Delivery Schedule.

(k) All information provided in the applicable Delivery Schedule, including each
schedule thereto, is true and correct on and as of the Delivery Date, including
without limitation, all information provided therein with respect to each
Railcar purported to be covered thereby and all information provided therein
with respect to each Lease relating to any such

 

13



--------------------------------------------------------------------------------

Railcar. All other information concerning the Railcars, Leases and Related
Assets covered by the applicable Delivery Schedule that was provided to the
Issuer, the Indenture Trustee or any Series Enhancer prior to the related
Delivery Date was true and correct in all material respects as of the date it
was so provided.

(l) No Default, Event of Default or Manager Termination Event has occurred and
is continuing on the Delivery Date, and no event that, with the giving of
notice, the passage of time or both, would constitute a Manager Termination
Event has occurred and is continuing on the Delivery Date.

SECTION 4.4 Representations and Warranties of the Purchaser. The Purchaser makes
the following representations and warranties for the benefit of each Seller, on
which Seller relies in Conveying Railcars, Leases and Related Assets to the
Purchaser hereunder. Such representations are made as of the Initial Closing
Date and each other applicable Delivery Date.

(a) Organization and Good Standing. The Purchaser has been duly organized and is
validly existing and in good standing as a limited partnership under the laws of
the State of Texas, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Railcars and Leases Conveyed
hereunder.

(b) Due Qualification. The Purchaser is duly qualified (except where the failure
to be so qualified would not have a Material Adverse Effect) to do business as a
foreign limited partnership in good standing, and has obtained all necessary
licenses (except to the extent that such failure to obtain such licenses is
inconsequential) and approvals in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, licenses and/or approvals.

(c) Power and Authority. The Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Railcars and Leases Conveyed hereunder; and the execution, delivery
and performance of this Agreement and all of the documents required pursuant
hereto have been duly authorized by the Purchaser by all necessary action.

(d) No Consent Required. The Purchaser is not required to obtain the consent of
any other Person, or any consent, license (except to the extent that such
failure to obtain such licenses is inconsequential), approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Transaction Documents to which it is a party, except for such
as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

14



--------------------------------------------------------------------------------

(f) No Violation. The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Transaction Documents to which it is a party and the
fulfillment of the terms of this Agreement and the Transaction Documents to
which it is a party do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the organizational documents of the Purchaser,
or conflict with or breach any of the terms or provisions of, or constitute
(with or without notice or lapse of time) a default under, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which the Purchaser is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than liens created hereunder or under
the Indenture), or violate any law or any order, rule or regulation, applicable
to the Purchaser or its properties, of any federal or state regulatory body, any
court, administrative agency, or other governmental instrumentality having
jurisdiction over the Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the Purchaser’s knowledge, threatened against the Purchaser before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Transaction
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the Transaction Documents,
(iii) seeking any determination or ruling that could have an adverse effect on
the performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Transaction Documents, (iv) that
may have an adverse effect on the federal or state income tax attributes of, or
seek to impose any excise, franchise, transfer or similar tax upon, the transfer
and acquisition of the Railcars and Leases Conveyed hereunder or (v) that could
have an adverse effect on the Railcars and Leases Conveyed to the Purchaser
hereunder.

(h) Consideration. The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Conveyance of the Railcars, Leases and
Related Assets being Conveyed hereunder.

In the event of any breach of a representation and warranty made by the
Purchaser hereunder, each Seller covenants and agrees that such Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Outstanding
Obligations under all other Operative Agreements have been paid in full. Each
Seller and the Purchaser agree that damages will not be an adequate remedy for a
breach of this covenant and that this covenant may be specifically enforced by
the Purchaser or any third party beneficiary described in Section 6.10 .

 

15



--------------------------------------------------------------------------------

SECTION 4.5 Indemnification.

(a) TILC Seller, or TRLT-II Manager on behalf of TRLT-II Seller, shall defend,
indemnify and hold harmless the Purchaser, the Manager, the Indenture Trustee,
each Series Enhancer, each Noteholder, each of their respective Affiliates and
each of respective directors, officers, employees, successors and permitted
assigns, agents and servants of the foregoing (each an “Indemnified Person”)
from and against any and all costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against any Indemnified Person arising out of or resulting from any
breach of Seller’s representations and warranties and covenants contained
herein, except (A) those resulting solely from any gross negligence, bad faith
or willful misconduct of the particular Indemnified Person claiming
indemnification hereunder, (B) those in respect of taxes that are otherwise
addressed by the provisions of (and subject to the limitations of) subsection
(c) of this Section 4.5 below, or (C) to the extent that providing such
indemnity would constitute recourse for losses due to the uncollectibility of
sale proceeds (or any particular amount of sale proceeds) in respect of a
Railcar due to a diminution in market value of such Railcar, or of Lease
payments due to the insolvency, bankruptcy or financial inability to pay of the
related Lessee (the “Excluded Amounts”).

(b) TILC Seller, or TRLT-II Manager on behalf of TRLT-II Seller, will defend and
indemnify and hold harmless each Indemnified Person against any and all costs,
expenses, losses, obligations, penalties, liabilities, damages, actions, or
suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, arising out of or resulting from any action
taken by Seller, other than in accordance with this Agreement or the Indenture
or other applicable Operative Agreement, in respect of any portion of the
Railcars, Leases and Related Assets that are Conveyed hereunder.

(c) TILC Seller, or TRLT-II Manager on behalf of TRLT-II Seller, agrees to pay,
and shall defend, indemnify and hold harmless each Indemnified Party from and
against, any taxes (other than taxes based upon the income of an Indemnified
Party and taxes that would constitute Excluded Amounts) that may at any time be
asserted against any Indemnified Party with respect to the transactions
contemplated in this Agreement, including, without limitation, any sales, gross
receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement and imposed against such Person. Without limiting the foregoing, in
the event that the Purchaser, the Manager or the Indenture Trustee receives
actual notice of any transfer taxes arising out of the Conveyance of any Railcar
or Lease from Seller to the Purchaser under this Agreement, on written demand by
such party, or upon Seller otherwise being given notice thereof, TILC Seller, or
TRLT-II Manager on behalf of TRLT-II Seller, shall pay, and otherwise indemnify
and hold harmless the applicable Indemnified Person, the Manager and the
Indenture Trustee harmless, on an After-Tax Basis, from and against any and all
such transfer taxes (it being understood that none of the Purchaser, the
Manager, the Indenture Trustee or any other Indemnified Person shall have any
contractual obligation to pay such transfer taxes).

 

16



--------------------------------------------------------------------------------

(d) TILC Seller, or TILC, as “Manager” under the TRLT-II Management Agreement on
behalf of TRLT-II Seller, shall defend, indemnify, and hold harmless each
Indemnified Party from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), to the extent that any of the
foregoing may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person due to the negligence, willful misfeasance, or bad faith of
Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(e) TILC Seller, or TRLT-II Manager on behalf of TRLT-II Seller, shall
indemnify, defend and hold harmless each Indemnified Party from and against any
costs, expenses, losses, obligations, penalties, liabilities, damages, actions,
or suits or claims of whatsoever kind or nature (whether or not on the basis of
negligence, strict or absolute liability or liability in tort), that may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person, other than Excluded Amounts, as a result of the failure of any Railcar
or Lease Conveyed hereunder to comply with all requirements of applicable law as
of the Initial Closing Date or other applicable Delivery Date.

Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that any Seller may otherwise
have under applicable law or any other Operative Agreement.

SECTION 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers. TILC hereby agrees, for the benefit of the Indenture Trustee, each
Series Enhancer, the Noteholders and each other Secured Party, that it will,
within 45 days after the date on which it has knowledge that any Lessee shall
have reduced any payments made by such Lessee under any Lease in the Portfolio
as a result of or in connection with any setoff exercised by such Lessee
(regardless of whether such Lessee actually has any contractual, statutory or
other right to exercise such setoff) with respect to amounts owed or presumed
owed to such Lessee pursuant to railcar leases that are not in the Portfolio,
and provided that the applicable Lessee shall not have made payments aggregating
the full amount payable by such Lessee under the applicable Lease prior to the
end of such 30-day period, deposit into the Collections Account an amount, in
immediately available funds, equal to the amount of such reduction.

Indemnification under this Section 4.6 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that TILC may otherwise have
under applicable law or any other Operative Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF SELLER

SECTION 5.1 Protection of Title of the Purchaser.

(a) On or prior to the date hereof, Seller shall have filed or caused to be
filed financing statements, STB or Registrar General of Canada filings (each in
form proper for filing in the applicable jurisdiction) naming the Purchaser as
purchaser or secured party, naming the Indenture Trustee as assignee and
describing the Railcars, Leases and Related Assets Conveyed by it to the
Purchaser as collateral, with the office of the Secretary of State of the State
of Texas (in the case of TRLT-II Seller) or Delaware (in the case of TILC
Seller) and in such other locations as the Purchaser or the Indenture Trustee
shall have required. Without limiting the foregoing, Seller hereby authorizes
the Purchaser and/or any assignee thereof to prepare and file any such UCC-1
financing statements. From time to time thereafter, Seller shall authorize and
file such financing statements and cause to be authorized and filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the interest of the Purchaser
under this Agreement, and the security interest of the Indenture Trustee under
the Indenture, in the Railcars, Leases and Related Assets that are Conveyed
hereunder and in the proceeds thereof. Seller shall deliver (or cause to be
delivered) to the Purchaser and the Indenture Trustee file-stamped copies of, or
filing receipts for, any document filed as provided above, as following such
filing in accordance herewith. In the event that Seller fails to perform its
obligations under this subsection, the Purchaser or the Indenture Trustee may
perform such obligations, at the expense of Seller, and Seller hereby authorizes
the Purchaser or the Indenture Trustee and grants to the Purchaser and the
Indenture Trustee an irrevocable power of attorney to take any and all steps in
order to perform such obligations in Seller’s or in its own name, as applicable,
and on behalf of Seller, as are necessary or desirable, in the determination of
the Purchaser or Indenture Trustee or any assignee thereof.

(b) On or prior to Initial Closing Date and any other applicable Delivery Date
hereunder, Seller shall take all steps necessary under all applicable law in
order to transfer and assign to the Purchaser the Railcars and Leases being
Conveyed on such date to the Purchaser so that, upon the Conveyance of such
Railcar or Lease from Seller to the Purchaser pursuant to the terms hereof on
the applicable Delivery Date, the Purchaser will have acquired good and
marketable title to and a valid and perfected ownership interest in such
Railcars and Leases, free and clear of any Encumbrance (other than Permitted
Encumbrances). On or prior to the applicable Delivery Date hereunder, Seller
shall take all steps required under applicable law in order for the Purchaser to
grant to the Indenture Trustee a first priority perfected security interest in
the Railcars and Leases being Conveyed to the Purchaser on such Delivery Date
and, from time to time thereafter, Seller shall take all such actions as may be
required by applicable law (or deemed desirable by the Purchaser) to fully
preserve, maintain and protect the Purchaser’s ownership interest in, and the
Indenture Trustee’s first priority perfected security interest in the Railcars
and Leases which have been Conveyed to the Purchaser hereunder.

(c) Seller shall not change its name, identity, jurisdiction of organization or
corporate structure in any manner that would or could make any financing
statement or

 

18



--------------------------------------------------------------------------------

continuation statement filed by Purchaser in accordance with this Agreement
seriously misleading within the meaning of § 9-506 of the UCC (or any similar
provision of the UCC), unless Seller shall have given the Purchaser, the Manager
and the Indenture Trustee at least 30 days’ prior written notice thereof, and
shall promptly file and hereby authorize the Purchaser or the Indenture Trustee
to file appropriate new financing statements or amendments to all previously
filed financing statements and continuation statements.

(d) Seller shall give the Purchaser, the Manager and the Indenture Trustee at
least 30 days’ prior written notice of any relocation of its jurisdiction of
organization if, as a result of such relocation, the applicable provisions of
the UCC would require the filing of any amendment of any previously filed
financing or continuation statement or of any new financing statement. Seller
shall at all times maintain its jurisdiction of organization, each office from
which it manages or purchases Railcars and Leases and its principal executive
office within the United States of America.

SECTION 5.2 Other Liens or Interests(a) . Except for the Conveyances hereunder,
Seller will not sell, pledge, assign, transfer or otherwise convey to any other
Person, or grant, create, incur, assume or suffer to exist any Encumbrance on
the Railcars and Leases Conveyed hereunder or any interest therein (other than
Permitted Encumbrances), and TILC Seller, or TRLT-II Manager on behalf of
TRLT-II Seller, shall defend the right, title, and interest of the Purchaser and
the Indenture Trustee in and to such Railcars and Leases against all
Encumbrances or claims of Encumbrances of third parties claiming through or
under Seller. To the extent that any Railcar or Lease shall at any time secure
any debt of the related Lessee to Seller or any of its affiliates, Seller agrees
that any security interest in its favor arising from such a provision shall be
subordinate to the interest of the Purchaser (and its further assignees) in such
Railcars and Leases.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Amendment. This Agreement may be amended by the Sellers and the
Purchaser only with the prior written consent of the Indenture Trustee (acting
at the direction of the Requisite Majority).

SECTION 6.2 Notices. All demands, notices and communications to Seller or the
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of TRLT-II Seller at the following
address: c/o Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration Re: Trinity Rail Leasing V, Facsimile No.: (302) 636-4140, with a
copy to Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas
75207, Attention: Vice President, Leasing Operations, Facsimile No.:
(214) 589-8217or such other address as shall be designated by TRLT-II Seller in
a written notice delivered to the Purchaser, (b) in the case of

 

19



--------------------------------------------------------------------------------

TILC Seller at the following address: Trinity Industries Leasing Company, 2525
Stemmons Freeway, Dallas, Texas 75207, Attention: Vice President, Leasing
Operations, Facsimile No.: (214) 589-8217, or such other address as shall be
designated by TILC Seller in a written notice delivered to the Purchaser, and
(c) in the case of the Purchaser at the following address: Trinity Rail Leasing
V L.P., 2525 Stemmons Freeway, Dallas, Texas 75207, Attention: Vice President,
Leasing Operations, Facsimile No.: (214) 589-8217, with a copy to Kaye Scholer
LLC at the following address: Three First National Plaza, 70 West Madison
Street, Suite 4100, Chicago, Illinois 60602, and with a copy to the Indenture
Trustee at the notice address provided for same in the Indenture, or such other
address as shall be designated by a party in a written notice delivered to the
other party.

SECTION 6.3 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Transaction Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.4 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.5 Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

SECTION 6.6 Counterparts . For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 6.7 Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of Seller, the
Purchaser and their respective successors and assigns; provided , however , that
Seller may not assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Purchaser and the Indenture Trustee
(acting at the direction of the Requisite Majority). The Purchaser may assign
all of its rights hereunder to the Indenture Trustee, and such assignee shall
have all rights of the Purchaser under this Agreement (as if such assignee were
the Purchaser hereunder).

 

20



--------------------------------------------------------------------------------

(b) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time when all Outstanding Obligations are paid in full;
provided , however , that rights and remedies with respect to any breach of any
representation and warranty made by Seller pursuant to Article IV hereof shall
be continuing and shall survive any termination of this Agreement.

SECTION 6.8 Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign all of its rights under this
Agreement to the Indenture Trustee for the benefit of the Secured Parties under
the Master Indenture, and Seller hereby consents to such assignment and agrees
that upon such assignment, the Indenture Trustee (for the benefit of the Secured
Parties) shall be a third party beneficiary of this Agreement and may exercise
the rights of the Purchaser hereunder and shall be entitled to all of the rights
and benefits of the Purchaser hereunder to the same extent as if it were party
hereto.

In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Issuer, TRLT-II and
TILC (whether as a Seller or as TRLT-II Manager) in this Agreement or in any
document delivered by any of them in connection with this Agreement (including
without limitation, in any Delivery Schedule), shall be for the express benefit
of the Indenture Trustee, each Series Enhancer, each Noteholder and each other
Secured Party as express third party beneficiaries, and shall be enforceable by
each of the Indenture Trustee (acting at the direction of the Requisite
Majority) and each Series Enhancer as if such Person were a party hereto. Each
of the Purchaser, TRLT-II and TILC hereby acknowledges and agrees that such
representations, warranties, covenants and agreements are (i) relied upon by
each Series Enhancer in entering into any Enhancement Agreement to which it is a
party and (ii) relied upon by each Noteholder in purchasing any Equipment Notes
issued under any Series Supplement.

SECTION 6.9 Term. This Agreement shall commence as of the date of execution and
delivery hereof and shall continue in full force and effect until the payment in
full of all Outstanding Obligations.

[continues next page]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

TRINITY RAIL LEASING TRUST II   By:       Name:   Eric Marchetto   Title:   Vice
President TRINITY INDUSTRIES LEASING COMPANY   By:       Name:   Eric Marchetto
  Title:   Vice President TRINITY RAIL LEASING V L.P. By:  

TILX GP V, LLC,

its General Partner

  By:       Name:   Eric Marchetto   Title:   Vice President

[Signature Page to Purchase and Contribution Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BILL OF SALE

[to be attached]

Exh. A-23

 

23



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

[to be attached]

Exh. A-24

 

24



--------------------------------------------------------------------------------

EXHIBIT C

DELIVERY SCHEDULE ON THE INITIAL CLOSING DATE

[to be attached]

Sch. B-1